Citation Nr: 1522638	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  09-45 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right elbow disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to September 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2010, the Veteran revoked the Power of Attorney of record in favor of Texas Veterans Commission.  

A March 2011 rating decision reflects the Veteran withdrew the claim of entitlement to a total disability rating based on individual unemployability (TDIU).  

In May 2011, the Veteran testified at a hearing held at the RO before an Acting Veterans Law Judge (AVLJ) who is no longer employed by the Board.  A transcript of the hearing is of record.  The Veteran was notified that the AVLJ who conducted his hearing was no longer employed by the Board by way of an April 2015 letter, and offered the opportunity to have a new hearing.  In correspondence received later that same month, the Veteran stated he did not desire a new hearing.  

This case has previously come before the Board.  Most recently, in June 2014, the Board remanded the case for additional development.  The case has been returned to the Board for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in the Board's prior remand, service treatment records reflect complaints of bilateral elbow pain, and service connection has been established for degenerative joint disease of the left elbow due to an in-service injury.  The Veteran attributes a right elbow disability to service, to include the incident during which he injured his left elbow and/or a 20-year history of repeatedly assuming the prone position during service. 

The remand further notes that a December 2011 VA examination report shows a diagnosis of degenerative joint disease of the right elbow based on x-ray examination.  It was further noted that the November 2012 VA addendum reflects that in the absence of a right elbow injury prior to or during service, arthritis in the right elbow is more likely due to changes of normal wear and tear and normal aging.  

The Board determined that the evidence was inadequate for a determination and the Veteran was afforded a new VA examination in August 2014.  Although the examiner was to specifically consider right elbow tendonitis diagnosed in 2006, in rendering the opinion the examiner stated there was no diagnosis of left elbow tendonitis in the record.  As noted, however, a January 31, 2006, VA report of examination shows a diagnosis of bilateral elbow overuse tendonitis.  

In addition, and although the examiner concluded there was no convincing evidence of onset of right elbow symptoms during service, as established in the prior remand, service treatment records reflect complaints of bilateral elbow pain.  On a medical history at separation in June 2005, pain in both elbows was specifically noted.  In addition, a June 2010 VA treatment record notes a 5-year history of right elbow pain as a result of having landed on both elbows at the time of the left elbow injury during service.  For these reasons, the August 2014 opinion is inadequate and a new VA examination must be conducted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any relevant VA treatment records dated from 2011 to the present.  After securing any necessary release, obtain any relevant private treatment records.

2.  After the development above has been completed, schedule the Veteran for a VA right elbow examination by an appropriate medical professional, other than the examiners who conducted the prior examinations, if possible.  The entire file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a right elbow disability, to include tendonitis and arthritis, had its onset during service, within the initial year after separation, or is otherwise related to his active service.  In rendering the opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his right elbow symptoms, and accept as fact that service treatment records reflect complaints of bilateral elbow pain, to include on the June 2005 separation examination that he had pain in both elbows after physical activity and lifting weights, and that right elbow tendonitis was diagnosed in 2006.  

All opinions expressed must be accompanied by a complete rationale.  

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




